I agree that the trial court erred by instructing the jury to find that the substance retrieved from the duffle bags was cocaine that totalled more than one thousand grams. This instruction deprived appellant of due process by removing the burden of proof from the state to prove each and every element of the crime beyond a reasonable doubt. In re Winship (1970),397 U.S. 358.
This error was compounded by the trial court's mistaken instructions asking the jury to decide the major drug offender specification. The jury was required to give double significance to the unconstitutional instruction by using it twice, to determine guilt and to determine the major drug offender specification.
For these reasons, I agree that the trial court's judgment must be reversed and this case must be remanded for a new trial. I would decline to address the other issues discussed in the majority opinion and do not agree with the reasoning expressed therein.